 


114 HR 1819 IH: To amend the Internal Revenue Code of 1986 to provide an exception for certain public-private research arrangements from the business use test for purposes of determining private activity bonds.
U.S. House of Representatives
2015-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1819 
IN THE HOUSE OF REPRESENTATIVES 
 
April 15, 2015 
Mr. Lipinski introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide an exception for certain public-private research arrangements from the business use test for purposes of determining private activity bonds. 
 
 
1.Exception to business use test for certain public-private research arrangements
(a)In generalSection 141(b) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:  (10)Exception for certain research arrangements (A)In generalParagraph (1) shall not apply to an issue if the proceeds of such issue are to be used under an arrangement relating to basic research at a facility—
(i)owned by a governmental unit or a 501(c)(3) organization, and (ii)the governmental unit or a 501(c)(3) organization enters into a bona fide, arm’s-length contractual arrangement with a person other than a governmental unit or a 501(c)(3) organization regarding the terms for sharing the economic benefits of any products resulting from basic research, including arrangements in which those economic terms (such as exclusive or non-exclusive licenses of intellectual property and licensing fees or royalty rates) are determined in advance at the time the parties enter into the contractual arrangement.
(B)Basic researchFor purposes of subparagraph (A), the term basic research means any original investigation for the advancement of scientific knowledge not having a specific commercial objective.. (b)Effective dateThe amendment made by subsection (a) shall apply to research agreements entered into after the date of the enactment of this Act. 
 
